UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOHN EVERETT,                                    :
                                                 :
       Plaintiff,                                :       Civil Action No.:      14-1694 (RC)
                                                 :
       v.                                        :       Re Document No.:       7
                                                 :
THE UNITED STATES DEPARTMENT
OF JUSTICE, et al.,
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

GRANTING DEFENDANTS THE DURHAM COUNTY BOARD OF ELECTIONS, THE
   COUNTY OF DURHAM, AND MICHAEL D. PAGE’S MOTION TO DISMISS


   On October 9, 2014, pro se Plaintiff John Everett filed a complaint against the United States

Department of Justice and a number of other defendants. See generally Compl., ECF No. 1. On

January 2, 2015, Defendants the Durham County Board of Elections, the County of Durham, and

Michael D. Page (the “Defendants”) filed a motion to dismiss under Rules 12(b)(1), 12(b)(2),

12(b)(4), 12(b)(5), and 12(b)(6) of the Federal Rules of Civil Procedure. See Defs.’ Mot.

Dismiss, ECF No. 7. For the reasons below, the Court grants the Defendants’ motion.

   To withstand a defendant's motion to dismiss for a lack of personal jurisdiction, see Fed. R.

Civ. P. 12(b)(2), a plaintiff bears the burden of making a prima facie showing of specific and

pertinent jurisdictional facts. See Am. Action Network, Inc. v. Cater Am., LLC, 983 F. Supp. 2d
112, 118 (D.D.C. 2013) (quoting Reuber v. United States, 750 F.2d 1039, 1052 (D.C. Cir.

1984)); United States v. Philip Morris, Inc., 116 F. Supp. 2d 116, 121 (D.D.C. 2000). “A

plaintiff makes such a showing by alleging specific acts connecting the defendant with the forum

. . . .” Philip Morris, 116 F. Supp. 2d at 121 (citing Naartex Consulting Corp. v. Watt, 722 F.2d
779, 787 (D.C. Cir. 1983)). “For jurisdiction over the defendant to be conferred upon this court,

the most critical inquiry is . . . whether the defendant’s contacts with the forum are of such a

quality and nature that they manifest a deliberate and voluntary association with the forum.”

Myers v. Holiday Inns, Inc., 915 F. Supp. 2d 136, 141 (D.D.C. 2013) (citing Shoppers Food

Warehouse v. Moreno, 746 A.2d 320, 326 (D.C. 2000)). Unlike a Rule 12(b)(6) motion to

dismiss, the Court “need not treat all of a plaintiff's allegations as true” when deciding on a Rule

12(b)(2) motion. American Action Network, Inc., 983 F. Supp. 2d at 118. The Court may

instead consider any “relevant matter” to assist it in making the determination. Id. The Court

must, however, “resolve any factual discrepancies with regard to establishing personal

jurisdiction in favor of the plaintiff.” Id. (citing Crane v. N.Y. Zoological Soc'y, 894 F.2d 454,

456 (D.C. Cir. 1990)). A pro se complaint is “held to less stringent standards than formal

pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

omitted), but it nonetheless must allege claims against defendants over whom this Court can

exercise its jurisdiction. See, e.g., Myers, 915 F. Supp. 2d at 144 (dismissing a pro se plaintiff’s

complaint in part because of a lack of personal jurisdiction over the defendants).

   Because Mr. Everett’s complaint fails to meet this burden, this Court is without jurisdiction

to hear his case. He does not establish facts anywhere throughout his sixty-seven page complaint

that would allow the Court to exercise its jurisdiction over the Defendants. Though Mr. Everett

makes certain jurisdictional arguments in his complaint, he fails to establish a connection

between the Defendants and the District of Columbia. See Compl. 2–3. Even if charitably

construed, the arguments made in the complaint would only establish subject matter jurisdiction

over some of Mr. Everett’s claims, not personal jurisdiction over the Defendants. See id.




                                                  2
   Additionally, Mr. Everett has conceded the Defendants’ motion to dismiss, see ECF No. 7,

by his failure to respond to the motion by May 7, 2015. See Second Fox/Neal Order, ECF No.

23. Although Mr. Everett had missed the original response deadline of January 16, 2015, see

Fed. R. Civ. P. 6(a); D.D.C. Civ. R. 7(b), on February 23, 2015, the Court opted not to treat Mr.

Everett’s motion as conceded, see D.D.C. Civ. R. 7(b). Instead, the Court advised Mr. Everett,

who is proceeding pro se, of his obligations under the Federal Rules of Civil Procedure and the

Local Civil Rules. See Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988) (per curiam) (holding

that a district court must take pains to advise a pro se party of the consequences of the failure to

respond to a dispositive motion); Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992). In the same

order, the Court ordered Mr. Everett to respond to the Defendants’ motion on or before March

23, 2015, and explained that if Mr. Everett failed to do so, the Court could treat the motion as

conceded, grant the motion, and dismiss his case. See Order, ECF No. 15. Although Mr.

Everett’s March 24, 2015 motion for an extension of time, see ECF No. 19, failed to meet the

March 23, 2015 deadline, on April 7, 2015, the Court nonetheless granted him a further

extension until May 7, 2015. See Second Fox/Neal Order. May 7, 2015, has now passed, and

Mr. Everett has still not responded to the motion or provided a more definite statement of his

claims. To the extent that Mr. Everett’s motion of May 11, 2015 is intended to respond to the

Defendants’ motion to dismiss, it does not do so adequately. See Pl.’s Objection to Defs.’ Mot.

Dismiss, ECF No. 28.

   Mr. Everett has not met his burden of establishing this Court’s personal jurisdiction over the

Defendants, and he has conceded the Defendants’ motion to dismiss on this issue. Accordingly,

the Defendants’ motion to dismiss (ECF No. 7) is GRANTED. Further, Mr. Everett’s claims as

to Defendants the Durham County Board of Elections, the County of Durham and Michael D.




                                                  3
Page are DISMISSED WITHOUT PREJUDICE because this Court lacks personal jurisdiction

over them.


Dated: June 18, 2015                                    RUDOLPH CONTRERAS
                                                        United States District Judge




                                         4